EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Crowe on 7-29-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 4, “to support a device; and” 
has been amended to: —to support a device, wherein the device is rotatably coupled to the bracket; and—
In line 5, “and configured to maintain” 
has been amended to: — and configured to drive rotation of the device relative to the bracket to maintain—

Claim 9 is canceled. 

Claim 10 has been amended as follows:
In line 3, “a device coupled” 
has been amended to: —a device rotatably coupled—
In lines 6-7, “and configured to maintain” 
has been amended to: — and configured to drive rotation of the device relative to the bracket to maintain—
In line 8, “reel arm moves relative” 
has been amended to: — reel arm rotates relative —

Claim 17 has been amended as follows:
In lines 8-9, “through the field; and” 
has been amended to: — through the field, wherein the sensor is rotatably coupled to the bracket; and—
In lines 10-11, “and configured to maintain” 
has been amended to: — and configured to drive rotation of the sensor relative to the bracket to maintain—
In line 12, “reel arm moves relative” 
has been amended to: — reel arm rotates relative —

Claims 22 and 23 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671